DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:  In claim 1, line 13, claim 2, line 2, and claim 4, line 7, the claim language appears to lack appropriate spaces between the words.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, the recitations of “the permanent magnet disposed on the side higher” and “the permanent magnet disposed on the side lower” lack clear antecedent basis. Are these permanent magnets each taken from the plurality of permanent magnets or are they in addition thereto. For Examination purposes, they are read as part of the plurality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nishizawa et al. (WO 2007/138891), see also English language machine translation.
Regarding claim 1, Nishizawa discloses a drum type separation apparatus (title, paragraph immediately preceding [0002]) in figure 1 comprising: 
a liquid passage that allows a liquid mixed with a magnetic body to pass therethrough (2); 

a magnet that is disposed on an inner side of the rotary drum (4), 
wherein a magnetic force on a side lower than the liquid surface from an intersection position where the rotary drum and the liquid surface intersect each other is larger than a magnetic force on a side higher than the liquid surface from the intersection position (see figure 1, [0034]).
Regarding claim 4, Nishizawa further provides: 
a squeezing roller that separates the liquid with the magnetic body interposed between the outer peripheral surface of the rotary drum and the squeezing roller (6), 
wherein the magnet includes a first magnet and a second magnet, which are disposed to be shifted (read as a physical location as opposed to requirement for actual magnet motion) respectively in a rotation direction and a reverse rotation direction of the rotary drum with respective to a line segment that connects a rotation center of the rotary drum and a rotation center of the squeezing roller to each other and are adjacent to each other, in a longitudinal section (first magnet is the S pole magnet 4 at the top of the drum in figure 1, second magnetis the N pole magnet at the “east” direction of the drum; the magnet that is partially below and partially above the liquid line), and 
the line segment is shifted in the rotation direction from a midpoint of a line segment that connects a center of the first magnet and a center of the second magnet to each other (necessarily occurs as a result of the relationship in spacing between the two magnets in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (WO 2007/138891), see also English language machine translation in view of Lundmark (USP 3,346,113).
Regarding claim 2, Nishizawa discloses all limitations set forth above. Nishizawa does not expressly provide the magnets in the higher portion (i.e. closer to solids discharge) are thinner than the magnets below the intersection portion. Lundmark discloses in figure 1 a magnetic separator having a drum (1) with magnets in the liquid level (see liquid flow and level around trough 4, strong magnets 14/15) and magnets near-er to the discharge (16 weak magnets) which are illustrated as being smaller/thinner than the strong magnets (See figure 1). It would have been obvious to 
Regarding claim 3, Nishizawa discloses all limitations set forth above. Nishizawa does not expressly provide the magnets in the higher portion (i.e. closer to solids discharge) are of different material than the magnets below the intersection portion. Lundmark discloses in figure 1 a magnetic separator having a drum (1) with magnets in the liquid level (see liquid flow and level around trough 4, strong magnets 14/15) and magnets near-er to the discharge (16 weak magnets) which are illustrated as being smaller/thinner than the strong magnets (See figure 1). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Nishizawa to utilize strong magnets in the bottom half of the drum where the liquid is contacting and weak magnets feeding towards the scraper as taught by Lundmark for the purpose of allowing for the material to be easily removed and separated from the drum (see also Lundmark C2/L45-72). Nishizawa as modified by Lundmark provides weak and strong magnets employed in the apparatus. Lundmark does not expressly provide that the weak magnets are of a different material from the strong magnets, however, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a strong magnetic material such as neodymium for the strong magnets and a weaker magnetic material such as alnico for the purpose of adopting and using known magnetic materials for their 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID C MELLON/           Primary Examiner, Art Unit 1796